 



Exhibit 10.50
CONFIDENTIAL TREATMENT REQUESTED
BY LSI LOGIC CORPORATION
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE STAFF OF THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS. OMITTED INFORMATION HAS
BEEN REPLACED BY [*].
 

     
Notice of Grant of Stock Options
  LSI LOGIC CORPORATION
ID: 94-2712976
1621 BARBER LANE
MILPITAS, CALIFORNIA 95035

 

     
Abhijit Y. Talwalkar
  Option Number:
 
  Plan: 2003 Equity Incentive Plan

 
Effective June 1, 2005, you have been granted a nonstatutory stock option to buy
2,000,000 shares of LSI LOGIC CORPORATION (the “Company”) common stock at an
exercise price of $7.38 per share.
The total option price of the shares granted is $14,760,000.
The number of shares indicated in the table below are scheduled to become vested
on the respective dates shown below if and only if both: (1) the performance
criteria shown below are satisfied and (2) you continue to be an employee of the
Company on each such date.
The latest this option will expire is the Expiration Date shown below; however,
if your employment with the Company is terminated, this option may expire
sooner, as described in the attached Stock Option Agreement (the “Agreement”).
Capitalized terms that are not defined in this Notice of Grant or the Agreement
have the same meaning as in the referenced stock option plan.
Subject to the provisions of Section 3 of the Agreement, this option is
scheduled to vest according to the schedule set forth in this Notice of Grant
assuming that the Company’s yearly performance goals set forth below are met
(with appropriate adjustments to be made for acquisitions and divestitures). The
targets listed below for the Company’s Annual Percentage Growth of Revenue and
Annual Operating Profit (“OP”) as Percentage of Revenue for a particular year
and the Company’s cumulative targets (with such cumulative targets through and
including that year) for Percentage Growth and Weighted Average OP Percentage
must be met before any vesting occurs in that particular year. “Annual
Percentage Growth of Revenue” shall mean the percentage growth of Company
revenue year to year, starting with a [*] as projected at the May meeting of the
Company’s Board of Directors. OP shall be determined per the Company’s internal
reporting standard [*]. “Cumulative Percentage Growth” shall be determined per
the cumulative percentage growth of Company revenue with a [*] (and [*] at the
May meeting of the Company’s Board of Directors). The “Cumulative

 



--------------------------------------------------------------------------------



 



Weighted Average OP Percentage” shall be determined per the cumulative weighted
average of OP as a percentage of Company revenue beginning with [*].
If the Company’s performance goals are not met in a particular year and
therefore there is no vesting of the shares associated with such targets, then
such shares shall vest in a subsequent year if the cumulative goals for both
revenue and weighted average of OP are met in a subsequent year. By means of
example only, if the Company does not achieve the Annual Percentage Growth of
Revenue Target in [*], then no shares shall vest on [*]. If [*] the Company then
achieves the Cumulative Percentage Growth and Cumulative Weighted Average OP
Percentage [*], then the shares originally scheduled to vest on [*] instead
shall fully vest and become exercisable on [*]. The vesting of shares described
in the preceding sentence shall not affect the vesting of the shares otherwise
scheduled to vest on [*], which shares may or may not actually vest on such
date, depending on whether or not the [*] actually are met.
Any questions of interpretation and determination relating to the achievement of
the performance goals set forth in this Agreement (including, but not limited
to, adjustments for any Company mergers, acquisitions, dispositions or other
transactions) shall be decided by the Compensation Committee of the Company’s
Board of Directors in its sole discretion.
In general, the Committee expects not to adjust the performance goals for
acquisitions because in all events, the Cumulative Weighted Average OP
Percentage targets must be satisfied, whether or not an acquisition occurs. The
Committee expects to adjust the performance goals for any dispositions that
specifically are reported in the Company’s Securities and Exchange Commission
filings or described in a press release. In the event of such a disposition, an
adjustment will be made to remove historical revenue of the disposed
business(es) for both the Annual and Cumulative Growth of Revenue goals. For
purposes of computing both the OP and Cumulative Weighted Average OP Percentage
targets, Operating Profit in the year of disposition will exclude profit or loss
for the disposed business(es). The Cumulative Weighted Average OP Percentage
calculated through the year prior to year of the disposition will remain
unchanged and be weighted into the current year calculation without historical
adjustment. In the case of a disposition not described in the second sentence of
this paragraph, no adjustment will be made to the reported actual or historical
results and the applicable goals also will remain unchanged.
Notwithstanding the foregoing, any remaining unvested shares shall fully vest
and become exercisable on June 1, 2011, subject to your continued employment on
such date.

                              Annual       Cumulative   Cumulative        
Percentage   Annual OP as   Percentage   Weighted     Number of   Growth of  
Percentage of   Growth of   Average OP Vesting Date   Shares   Revenue1  
Revenue   Revenue   Percentage
December 31, 2006
  666,666   [*]   [*]   [*]   [*]
December 31, 2007
  666,667   [*]   [*]   [*]   [*]
December 31, 2008
  666,667   [*]   [*]   [*]   [*]
December 31, 2009
  —   [*]   [*]   [*]   [*]
December 31, 2010
  —   [*]   [*]   [*]   [*]
December 31, 2011
  Remaining unvested shares
  —   —   —   —

 

1   The revenue growth percentage [*]

-2-



--------------------------------------------------------------------------------



 



Expiration Date of Option: June 1, 2012
 
By your signature below, you agree that this option is granted under and
governed by the terms and conditions of the Agreement (and the stock option plan
referenced therein), which is attached and made a part of this document. You
acknowledge that you have received, read and understand this Notice of Grant,
the Agreement and the referenced stock option plan, and that you have had an
opportunity to obtain the advice of counsel prior to signing below. You agree to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator regarding any questions relating to the referenced stock option
plan, this Notice of Grant and the Agreement.
 

     
/s/ Abhijit Y. Talwalkar                    
  August 9, 2005                    
ABHIJIT Y. TALWALKAR
  DATE

-3-